MEMORANDUM OPINION

No. 04-07-00661-CR

Leo Gene HALL,
Appellant

v.

The STATE of Texas,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CR-2283
Honorable Philip A. Kazen, Jr., Judge Presiding


PER CURIAM
 
Sitting:	Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	December 5, 2007

DISMISSED

	Defendant Leo Gene Hall pled nolo contendere to possession of a controlled substance and
was sentenced within the terms of a plea bargain.  Defendant timely filed a notice of appeal. The trial
court's Certification of Defendant's Right of Appeal states: "the defendant has waived the right of
appeal" and that this "is a plea-bargain case, and the defendant has NO right of appeal."  See Tex.
R. App. P. 25.2(a)(2).  The clerk's record contains a written plea bargain and a written waiver of
appeal, and the punishment assessed did not exceed the punishment recommended by the prosecutor
and agreed to by defendant; therefore, the trial court's certification accurately reflects that defendant
waived his right to appeal and that defendant's case is a plea bargain case and defendant does not
have a right of appeal.  See  Tex. R. App. P. 25.2(a)(2).
	Rule 25.2(d) provides, "The appeal must be dismissed if a certification that shows the
defendant has the right of appeal has not been made part of the record under these rules."  Tex. R.
App. P. 25.2(d).  Accordingly, on October 9, 2007, this court issued an order stating this appeal
would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows
appellant has the right of appeal was made part of the appellate record.  See Daniels v. State,110
S.W.3d 174 (Tex. App.--San Antonio 2003, order); Tex. R. App. P. 25.2(d); 37.1.  No amended trial
court certification has been filed; therefore, this appeal is dismissed.

								PER CURIAM

 
DO NOT PUBLISH